[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Through a rule to show cause, the defendant Michael A. Papa seeks to terminate support payments to the plaintiff, Linda C. Papa for their child, Lisa Marie Papa, born April 10, 1982. Although Lisa was over the age of 18, the defendant continued support payments pursuant to General Statutes § 46b-44(b) because she was a full time high school student.
The child terminated her status as a full time high school student in September, 2000, assumed full time employment and enrolled in an evening school which program provides classes three nights a week and which will eventually lead to a high school diploma.
The plaintiff argues that the child satisfies the requirements of being a "full time" student pursuant to § 46b-44(b). Full time is not defined under the statute. In this case the court need not construe the limits of that provision, because it holds that attending three nights of classes per week while working full time does not satisfy the statutory requirement.
Accordingly, the order requiring the payment of support for the child Lisa Marie Papa is hereby terminated.
Berdon, Judge Trial Referee